MEMORANDUM OPINION
                               Nos. 04-11-00720-CR & 04-11-00721-CR

                                     Michael Joseph GRIFFITH,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 198th Judicial District Court, Mason County, Texas
                                     Trial Court Nos. 4285-91 &
                          The Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 2, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant has filed a notice of appeal in each of these appeals seeking to appeal the trial

court’s order denying his motion for a judgment nunc pro tunc. On October 4, 2011, we ordered

appellant to show cause in writing why these appeals should not be dismissed for want of

jurisdiction. Our order noted that the denial of a motion for a judgment nunc pro tunc is not an

appealable order; instead, the proper remedy to obtain review of the denial of a motion for

judgment nunc pro tunc is by petition for writ of mandamus. See Caceras v. State, No. 04-10-
                                                                   04-11-00720-CR & 04-11-00721-CR


00132-CR, 2010 WL 726884, at *1 (Tex. App.—San Antonio Mar. 3, 2010, no pet.) (not

designated for publication); Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no

pet.). On October 17, 2011, appellant filed a petition for writ of mandamus in response to our

order. Because we do not have jurisdiction to consider an appeal of an order denying a motion

for a judgment nunc pro tunc, these appeals are dismissed for lack of jurisdiction.

                                                             PER CURIAM

DO NOT PUBLISH




                                               -2-